DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6, 25 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moulette et al. (US 2006/0163353).
Re claim 6: 



“[0046] Accordingly, FIGS. 4A-B show perspective and cross-sectional views, respectively, of an embodiment of a system in accordance with the present invention wherein the heads of the magnetic stripe card reader device are positioned on the same side of the slot as the keypad. Accordingly, module 26 is positioned on the external housing next to the keyboard, aligned to overlie the reader heads. Apart from the difference in spatial orientation of the inductor relative to the two reader heads, operation of this adapter embodiment is fundamentally the same as with the device shown in FIGS. 3A-B.
[0047] An inductor structure of an adapter in accordance with embodiments of the present invention would be expected to generate a magnetic field having sufficient intensity to couple with the magnetic reader head across the thickness of the housing. However, the magnetic field produced by the inductor structure should not be so strong as to saturate the head, cause inter-track noise, or cause unwanted coupling with other components of the POS equipment. Thus in particular embodiments, the inductor element would be expected to operate to generate a magnetic field having an intensity received at the reader head(s), equivalent to emulate magnetic card domains falling within the specified range for magnetic stripe cards.”

outside of the card reader.

Para 0028 teaches: “Merchant pod 18 comprises module 26, affixed to the external housing of the reader device. Module 26 encloses magnetic field-generating element 70 aligned with Track 1 reader head 10a and Track 2 reader head 10b of device 2.”

Para 0038 to 0040 teach:
“[0038] During operation of the adaptor, when communication is desired with the magnetic head(s) of the reader device, a first current is initially flowed through outer coil 76. As a result of this first current flow, inductor element 72 generates a magnetic field. This magnetic field is sufficiently powerful to activate the card present circuit (i.e. provide the expected strobes) and communicate with the more sensitive data recovery circuit (typically of the Track 1 head). However, this magnetic field is not sufficiently powerful to communicate with the less sensitive data recovery circuit (typically of the Track 2 head).
[0039] Once module 26 has successfully communicated with Track 1 head 10b, the flow of current to through outer coil 76 is halted. With no interruption in transmitted data signals, a current is then flowed through inner coil 74.
[0040] As a result of this current flow through inner coil 74, a magnetic field recognizable by the Track 2 data recovery circuit is generated. Typically, the greater number of 

From these passages it is clear that the external emulator module communicates with both a first track read head and a second track read head. It does so serially, communicating first according to a mode that is applicable for the first (Track 1) read head and communicating second according to a mode that is applicable for the second (Track 2) read head.

Re claim 25: The emulator of Moulette et al. plainly includes a coil.

Re claim 29: See para 0023, where it is disclosed that the ‘C-Pod’ device 16 includes “an antenna for interacting at short range with an RF proximity chip card or other personal trusted device”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7-17, 19-24, 31, 32 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moulette et al. as applied to claim 6, above.
Re claim 7:
See figure 2: The module 26 has various layers and would include a circuit to drive the emulator. ‘Flexible’ is a matter of degree: circuit boards generally have some degree of flexibility.
Re claim 8: The emulator of Moulette et al. can emulate any number of different cards. 



Re claim 10: See figure 1. The external magnetic emulator system 26 received data through data cable 20.

Re claim 11: See para 0027. A keypad may be present for entering a pin number or similar.

Re claim 12: The use of leading or ending zeros is simply a standard convention on magnetic stripe cards. A magnetic emulator emulating such a magnetic stripe would similarly have such data strings, since they are part of what is encoded on a card.

Re claim 13: Some power source is needed for any electronic device and a battery is ordinary and conventional, for the motivation of having portability.

Re claim 14: See para 0023, where it is disclosed that the ‘C-Pod’ device 16 includes “an antenna for interacting at short range with an RF proximity chip card or other personal trusted device”.



Re claim 16: Start and end zeros, as has been noted, are a standard part of a magnetic stripe protocol. The emulator can emulate different cards (for instance the card 97 in figure 1 could be different in subsequent iterations) and thus the code could be seen as dynamic.

Re claim 17: See para 0023 and discussion of claim 14 above for RFID communication. See 0024 for a discussion of how unit 16 that communicates with emulator device 26 has a display.

Re claim 19: See discussion re claim 6 above. See para 0030. The thickness of the housing is likely greater than ¼ inch. In any case, to read the emulator located outside the housing when the read heads are inside the housing would be expected to use more than a quarter inch of read distance.

Re claim 20: Control of the emulator is inherently present. Also, an energy source is inherently present.

Re claim 21: The emulator can emulate different cards (for instance the card 97 in figure 1 could be different in subsequent iterations) and thus the code could be seen as dynamic.

Re claim 22: See para 0027. A keypad may be present for entering a pin number or similar.

Re claims 23 and 24: A keypad has been noted. Power supply, whether a rechargeable or other kind of battery, is a matter of obvious design choice.

Re claims 31 and 32: See figure 1. The system is in communication with a wireless phone 99 from which financial account numbers/data may derive. This phone can broadly be considered part of the system.

Re claim 34: See discussions above.

Re claim 35: The use of leading or ending zeros is simply a standard convention on magnetic stripe cards. A magnetic emulator emulating such a magnetic stripe would similarly have such data strings, since they are part of what is encoded on a card. 

Re claim 36, 37 and 39: Start and end zeros, as has been noted, are a standard part of a magnetic stripe protocol. The emulator can emulate different cards (for instance the card 97 in figure 1 could be different in subsequent iterations) and thus the code could be seen as dynamic.



Re claims 40-42:
See discussions above. In Moulette et al. cards can be emulated for transactions purposes and displaying a card number that is being emulated would be typical for a user to be able to follow along with what the emulator is doing.










Allowable Subject Matter
Claims 18, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DANIEL A HESS/Primary Examiner, Art Unit 2876